Citation Nr: 1622569	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  13-18 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for a right ankle disorder.  

5.  Entitlement to service connection for a low back disorder, to include as secondary to a right ankle disorder.  

6.  Entitlement to service connection for bilateral hip and knee disorders, to include as secondary to a right ankle disorder.  



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had service in the Michigan Army National Guard and had a period of active duty from January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veterans Benefits Management System only includes the representative's informal hearing presentation.  The Veteran's Virtual VA claims file only contains records that are duplicative of those in the paper claims file or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran's February 2012 notice of disagreement (NOD) addressed the issues of entitlement to service connection for a right ankle disorder, a low back disorder, a bilateral knee disorder, a bilateral hip disorder, diabetes mellitus, and hypertension.  A March 2012 NOD also addressed the issue of entitlement to service connection for asthma.  However, the RO has never issued a statement of the case (SOC) addressing the issues of entitlement to diabetes mellitus and hypertension.  Therefore, those issues must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

There also appears to be missing service records and VA medical records.   In his January 2010 claim, the Veteran reported serving in the National Guard from May 1985 through May 1993 and specified that he has been receiving treatment for all of his claimed disabilities through VA since January 1993.  However, the claims file only contains service treatment records pertaining to the Veteran's period active duty in 1991.  There are no other treatment records or personnel records.  In addition, only some of the VA treatment records from August 1992 to July 2008 are available within the Social Security Administration records.  Therefore, the AOJ should attempt to obtain any outstanding service records and VA treatment records.   

In addition, the Veteran has reported a June 1992 injury to his right ankle that was sustained while serving with the National Guard rather than while deployed to Germany in 1991. See January 2010 claim and February 2010 VCAA response.  He has also indicated in his February 2012 notice of disagreement and May 2013 substantive appeal that he sought private treatment for his right ankle both at the time of the June 1992 injury while serving in the National Guard and more recently with civilian doctors who have indicated that the problems in his low back, hips, and knees started with his right ankle.  Therefore, the AOJ should also attempt to obtain any outstanding, relevant private medical records.  

Regarding asthma, the Veteran asserted in his February 2010 VCAA response that, upon his return from deployment to Germany in 1991, he developed asthma as the result of exposure to equipment returning from the Persian Gulf War.  His January 2010 claim specified that he was diagnosed with asthma in January 1993.  However, the Board notes that the Veteran has not been afforded a VA examination in connection with his claim.  As the Veteran is being treated through VA with a prescription for an albuterol inhaler, has reported exposure to equipment returning from the Persian Gulf War during his period of active duty, and is claiming the onset of asthma shortly after his separation from active duty, a VA examination and medical opinion are needed.  

The Veteran was afforded a VA examination in December 2010 in connection with his claims for service connection for right ankle, low back, hip, and knee disorders.  However, that examiner did not have access to the service records and VA treatment records that are being secured on remand.  He also did not address the Veteran's lay statements describing a June 1992 ankle injury in the National Guard.  In addition, the examiner did not address the aggravation prong of the secondary service connection claims.  Therefore, an additional medical opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Michigan Army National Guard, the Veteran's unit, or any other appropriate location, to request complete service treatment and personnel records for his service from May 1985 through May 1993.  

The AOJ should also verify whether the appellant had a period of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) in June 1992.  If so, the AOJ should determine whether such service was federalized.

2.  The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his asthma, right ankle, lower back, hips, and knees.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should include any outstanding records from any healthcare provider who has treated his right ankle, lower back, hips, or knees either at the time of the alleged injury in June 1992 or more recently.  

The AOJ should also obtain any outstanding, relevant VA medical records, including any records from the Battle Creek VAMC for treatment from August 1992 through July 2008, and treatment since August 2009, as well as any outstanding medical records from the Ann Arbor VAMC.  

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any asthma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, VA treatment records, and the Veteran's lay statements.  

The Veteran has contended that, upon his return from deployment to Germany in 1991, he developed asthma as the result of exposure to equipment returning from the Persian Gulf War.  He has indicated that he was diagnosed with asthma in January 1993.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not that any current asthma manifested during the period of active duty in 1991 or is otherwise causally or etiologically related to his military service, including any exposure to equipment returning from the Persian Gulf.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current right ankle, low back, bilateral hip, and bilateral knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should review all pertinent records associated with the claims file, including any service treatment records, private treatment records, VA treatment records, and the Veteran's lay statements.  

The Veteran has contended that he injured his right ankle in June 1992 during a National Guard competition in Little Rock, Arkansas, and that the changes in his gait since that injury caused problems with his back, hips, and knees.  

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state an opinion as to whether it is as at least as likely as not that any current right ankle disorder manifested during his active duty service in 1991 or is otherwise causally or etiologically related to his military service, including any injury therein.  If the AOJ verified that he had active service in 1992, then the examiner should also address this question in relation to that period of service.

The examiner should also state whether it is at least as likely as not that any current low back disorder, knee disorder, and hip disorder manifested during his active duty service in 1991 or is otherwise causally or etiologically related to his military service, including any injury therein.  If the AOJ verified that he had active service in 1992, then the examiner should also address this question in relation to that period of service.

The examiner should also opine as to whether it is at least as likely as not that any current low back disorder, knee disorder, and hip disorder are either caused by or aggravated by a right ankle disorder, including any gait changes resulting from that disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  The AOJ should issue a SOC that addresses the issues of entitlement to service connection for hypertension and whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.  

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that these issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

